DETAILED CORRESPONDENCE
Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive. 

Applicant’s representative argues that US Patent 4,756,363 (i.e. Lanmon, II et al.) cannot teach both the main body and bolt housing to be the same as they are two separate entities as disclosed within the instant application. Examiner respectfully notes that the term “body” and “housing” are broad in nature and can be taught from a combination of multiple elements as introduced within the apparatus. With that being said, Examiner clarifies that Lanmon, II teaches the main body (i.e. at least 20) and the 

Examiner suggests incorporating more claim language (i.e. either structural and/or functional) to overcome the prior art rejection and advance prosecution, preferably towards an allowance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9, 14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,756,363 (i.e. Lanmon, II et al.) in view of US Patent 4,574,892 (i.e. Grigar et al.) with the teachings of US Publication 2008/0041597 A1 (i.e. Fisher et al.).

In regards to claim 1, Lanmon, II discloses: A release tool (comprising of at least 20 as shown in at least figures 1-3 and 8-11), comprising: 
	a main body (at least 20); 
	a separation bolt (at least 114, 128) configured with at least one explosive charge (explosive charge of element 84); 
	a bolt housing (at least 121) coupled to the main body and defining a bore for receipt of the separation bolt therein (as shown in at least figures 8-11), the separation bolt being configured to couple a lower sub (108, 122) to the bolt housing (as shown in at least figures 8-11 and column 7, lines 8-68); and 
	a trigger mechanism coupled to the separation bolt and configured to send a signal to the separation bolt whereupon the separation bolt is severed into a first segment and a second segment and thereby allows the lower sub to separate from the bolt housing (trigger mechanism of detonating cord 84 allows for sending a signal to the separation bolt in which the separation bolt 114, 128 sever, causing the lower sub 108, 122 to separate from the bolt housing comprising at least 121), 
	wherein the separation bolt comprises a score line about a circumference of the separation bolt at an intermediate location along a length of the separation bolt indicating a location where the separation bolt severs in response to the detonation of the at least one charge (explosive charge of element 84) to provide a controlled release point between the first and second segments (the score line is defined as the separation point between the main body, bolt housing and the lower sub as disclosed in at least figures 8-11 and column 7, lines 8-68; the release of the lower sub is controlled in which the point about the two segment of the separation bolt defines the separation point).
	However, Lanmon, II appears to be silent in regards to: an electrically responsive trigger mechanism electrically coupled; and allow subsequent use of at least the second segment of the separation bolt in the lower sub.
	Nonetheless, Grigar discloses: an electrically responsive trigger mechanism electrically coupled (at least column 6, lines 5-33 and figures 1-2 introduces weight is released by placing slack in the wireline, the weight compresses the detonator assembly 50 shown in FIG. 2 of the drawings; the detonator switch 40 can be actuated to provide the electrical signal down the wireline which is ultimately transferred to the blasting cap which ignites the shaped charge 84, in turn igniting the booster 24, and firing the shaped charges which are connected to the detonating cord 20; this properly operates the shaped charges).

	Furthermore, Lanmon, II in view of Grigar appear to be silent in regards to: allow subsequent use of at least the second segment of the lower sub. 
	Nonetheless, Fisher discloses: allow subsequent use of at least the second segment of the lower sub (at least paragraphs [0067-0072] and figures 1-3 introduces the lower segment(s) of the sub 60 to be fished out for subsequent use via the element 50).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Lanmon, II in view Grigar to include the teachings of Fisher, by modifying the releasable downhole tool comprising of first and second segments after separation taught by Lanmon, II in view Grigar to include for subsequent use of the second segment of the lower sub taught by Fisher to allow for reconnecting downhole tools for hydrocarbon recovery operation purposes (see at least paragraphs [0003 and 0007-0008]).

In regards to claim 2, Lanmon, II further discloses: wherein the bore is a first bore and the lower sub defines a second bore configured to be arranged coaxial with the first (bores comprising separation bolt 114, 128 as shown in at least figures 8-11).

In regards to claim 3, Lanmon, II further discloses: a separation bolt retainer coupled to the bolt housing and configured to secure the separation bolt against removal from the bore (as shown in at least figures 8-11; at least column 7, lines 8-68 introduces separation bolt retainer, comprising at least 121, to secure the separation bolt against removal prior to actuation).

In regards to claim 9, Lanmon, II discloses: A method of separating a tool string (as disclosed in at least column 7, lines 8-68 and figures 1-3 & 8-11), comprising: 
	conveying the tool string (as shown in at least figures 1-2) into a wellbore (12; as shown in at least figure 1), the tool string including a release tool (as shown in at least figures 1-3 and 8-11) having a main body (at least 20) coupled to a bolt housing (at least 121) that defines a bore configured to receive a separation bolt (at least 114, 128) therein (as shown in at least figures 8-11), the separation bolt being configured with at least one explosive charge and configured to couple a lower sub (108, 122) to the bolt housing (as shown in at least figures 8-11 and column 7, lines 8-68); 
	activating a responsive trigger mechanism arranged within the release tool, the trigger mechanism being coupled to the separation bolt; sending a signal to the separation bolt with the trigger mechanism; and breaking the separation bolt into a first segment and a second segment upon receipt of the signal and thereby freeing the lower sub from the bolt housing (trigger mechanism of detonating cord 84 allows for sending a signal to the separation bolt in which the separation bolt 114, 128 sever, causing the lower sub 108, 122 to separate from the bolt housing comprising at least 121), 
	wherein the separation bolt comprises a score line about a circumference of the separation bolt at an intermediate location along a length of the separation bolt indicating a location where the separation bolt severs in response to the detonation of Page 4 of 15Application No.: 14/766,663In Reply to Final Office Action mailed February 24, 2020the at least one charge (explosive charge of element 84) to provide a controlled release point between the first and second segments (the score line is defined as the separation point between the main body, bolt housing and the lower sub as disclosed in at least figures 8-11 and column 7, lines 8-68; the release of the lower sub is controlled in which the point about the two segment of the separation bolt defines the separation point).
	However, Lanmon, II appears to be silent in regards to: activating an electrically responsive trigger mechanism arranged within the tool; the trigger mechanism being electrically coupled; and allow subsequent use of at least the second segment of the separation bolt in the lower sub.
	Nonetheless, Grigar discloses: activating an electrically responsive trigger mechanism arranged within the tool; the trigger mechanism being electrically coupled (at least column 6, lines 5-33 and figures 1-2 introduces weight is released by placing slack in the wireline, the weight compresses the detonator assembly 50 shown in FIG. 2 of the drawings; the detonator switch 40 can be actuated to provide the electrical signal down the wireline which is ultimately transferred to the blasting cap which ignites the shaped charge 84, in turn igniting the booster 24, and firing the shaped charges which are connected to the detonating cord 20; this properly operates the shaped charges).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Lanmon, II to include the teachings of Grigar, by modifying the detonating cord coupled the perforating gun apparatus taught by Lanmon, II to include for the detonating cord to be electrically coupled taught by Grigar to allow for actuating the downhole perforating tool for hydrocarbon recovery purposes.
	Furthermore, Lanmon, II in view of Grigar appear to be silent in regards to: allow subsequent use of at least the second segment of the lower sub. 
	Nonetheless, Fisher discloses: allow subsequent use of at least the second segment of the lower sub (at least paragraphs [0067-0072] and figures 1-3 introduces the lower segment(s) of the sub 60 to be fished out for subsequent use via the element 50).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Lanmon, II in view Grigar to include the teachings of Fisher, by modifying the releasable downhole tool comprising of first and second segments after separation taught by Lanmon, II in view Grigar to include for subsequent use of the second segment of the lower sub taught by Fisher to allow for reconnecting downhole tools for hydrocarbon recovery operation purposes (see at least paragraphs [0003 and 0007-0008]).

In regards to claim 14, Lanmon, II further discloses: securing the separation bolt against removal from the bore with a separation bolt retainer coupled to the bolt housing (as shown in at least figures 8-11; at least column 7, lines 8-68 introduces separation bolt retainer, comprising at least 121, to secure the separation bolt against removal from the housing prior to actuation).

In regards to claim 16, Lanmon, II discloses: A tool string (as disclosed in at least figures 1-3 & 8-11), comprising: 
	a rope socket operatively coupled to a conveyance (as shown in at least figures 1-2); 
	a release tool (comprising of at least 20 as shown in at least figures 1-3 and 8-11) coupled to the rope socket and having a main body (at least 20) coupled to a bolt housing (at least 121) that defines a bore configured to receive a separation bolt (at least 114, 128) therein (as shown in at least figures 8-11) and a responsive trigger mechanism coupled to the separation bolt; and a lower sub (108, 122) coupled to the bolt housing with the separation bolt, wherein the trigger mechanism is configured to send a signal to the separation bolt to detonate one or more explosivePage 6 of 15Application No.: 14/766,663 In Reply to Final Office Action mailed February 24, 2020charges arranged within the separation bolt and thereby allowing the release tool to separate from the lower sub (trigger mechanism of detonating cord 84 allows for sending a signal to the separation bolt in which the separation bolt 114, 128 sever, causing the lower sub 108, 122 to separate from the bolt housing comprising at least 121), 
	wherein the separation bolt comprises a score line about a circumference of the separation bolt at an intermediate location along a length of the separation bolt (the score line is defined as the separation point between the main body, bolt housing and the lower sub as disclosed in at least figures 8-11 and column 7, lines 8-68; the release of the lower sub is controlled in which the point about the two segment of the separation bolt defines the separation point);
	wherein the separation bolt is configured with at least one explosive charge (explosive charge of element 84).
	However, Lanmon, II appears to be silent in regards to: an electrically responsive trigger mechanism electrically coupled; allow subsequent use of at least the second segment in the lower sub.
	Nonetheless, Grigar discloses: an electrically responsive trigger mechanism electrically coupled (at least column 6, lines 5-33 and figures 1-2 introduces weight is released by placing slack in the wireline, the weight compresses the detonator assembly 50 shown in FIG. 2 of the drawings; the detonator switch 40 can be actuated to provide the electrical signal down the wireline which is ultimately transferred to the blasting cap which ignites the shaped charge 84, in turn igniting the booster 24, and firing the shaped charges which are connected to the detonating cord 20; this properly operates the shaped charges).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Lanmon, II to include the teachings of Grigar, by 
	Furthermore, Lanmon, II in view of Grigar appear to be silent in regards to: allow subsequent use of at least the second segment in the lower sub. 
	Nonetheless, Fisher discloses: allow subsequent use of at least the second segment of the lower sub (at least paragraphs [0067-0072] and figures 1-3 introduces the lower segment(s) of the sub 60 to be fished out for subsequent use via the element 50).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Lanmon, II in view Grigar to include the teachings of Fisher, by modifying the releasable downhole tool comprising of first and second segments after separation taught by Lanmon, II in view Grigar to include for subsequent use of the second segment of the lower sub taught by Fisher to allow for reconnecting downhole tools for hydrocarbon recovery operation purposes (see at least paragraphs [0003 and 0007-0008]).

In regards to claim 17, Lanmon, II further discloses: a separation bolt retainer coupled to the bolt housing and configured to secure the separation bolt against removal from the bore (as shown in at least figures 8-11; at least column 7, lines 8-68 introduces separation bolt retainer, comprising at least 121, to secure the separation bolt against removal prior to actuation).

Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,756,363 (i.e. Lanmon, II et al.) in view of US Patent 4,574,892 (i.e. Grigar et al.) with the teachings of US Publication 2008/0041597 A1 (i.e. Fisher et al.) and US Publication 2013/0341007 A1 (i.e. Umphries et al.).

In regards to claim 4, Lanmon, II discloses: wherein the separation bolt is a fastener having one or more explosive charges arranged therein and configured to detonate upon receipt of the signal (trigger mechanism of detonating cord 84 allows for sending a signal to the separation bolt in which the separation bolt 114, 128 sever, causing the lower sub 108, 122 to separate from the bolt housing comprising at least 121).
	However, Lanmon, II in view of Grigar with the teachings of Fisher appear to be silent in regards to: wherein the separation is a pyrotechnic fastener having one or more explosive charges arranged therein and configured to detonate upon receipt of the signal.
	Nonetheless, Umphries discloses: wherein the separation is a pyrotechnic fastener having one or more explosive charges arranged therein and configured to detonate upon receipt of the signal (at least paragraph [0021] introduces a pyrotechnic fastener within the releasable downhole tool apparatus as shown in at least figures 1).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was (paragraph [0002]).

In regards to claim 15, Lanmon, II in view of Grigar with the teachings of Fisher disclose claim 9 above. 
However, Lanmon, II in view of Grigar with the teachings of Fisher appears to be silent in regards to: wherein the separation bolt is a pyrotechnic fastener having one or more explosive charges arranged therein and breaking the separation bolt comprises detonating the one or more explosive charges upon receipt of the signal.
Nonetheless, Umphries discloses: wherein a pyrotechnic fastener having one or more explosive charges arranged therein and detonating the one or more explosive charges upon receipt of the signal (at least paragraph [0021] introduces a pyrotechnic fastener within the releasable downhole tool apparatus as shown in at least figures 1).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Lanmon, II in view of Grigar with the teachings of Fisher to include the teachings of Umphries, by modifying the separation of the downhole tool taught by Lanmon, II in view of Grigar with the teachings of Fisher to (paragraph [0002]).

Claims 5-6, 10-11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,756,363 (i.e. Lanmon, II et al.) in view of US Patent 4,574,892 (i.e. Grigar et al.) with the teachings of US Publication 2008/0041597 A1 (i.e. Fisher et al.) and US Publication 2008/0110612 A1 (i.e. Prinz et al.).

In regards to claim 5, Lanmon, II in view of Grigar with the teachings of Fisher claim 1 above. 
However, Lanmon, II in view of Grigar with the teachings of Fisher appears to be silent in regards to: wherein the trigger mechanism is a timer configured to send the signal upon expiration of a predetermined time interval.
Nonetheless, Prinz discloses: wherein the trigger mechanism is a timer configured to send the signal upon expiration of a predetermined time interval (at least paragraph [0004], introduces time delay devices currently used in the art employ pyrotechnic time delay fuses; at least paragraph [0006], regarding pyrotechnic time delay devices as known in the art provide a maximum time delay of eight minutes, introducing a predetermined time interval).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify the teachings of Lanmon, II in view of Grigar with the (paragraph [0004]).

In regards to claim 6, Prinz further discloses: wherein the predetermined time interval spans a time greater than a particular wellbore operation (at least paragraph [0006], introduces an operator is forced to string multiple pyrotechnic time delay devices together in a series formation in order to achieve longer delays; for example, additional delays may be coupled together so as to achieve a longer delay timer).

In regards to claim 10, Lanmon, II in view of Grigar with the teachings of Fisher disclose claim 9 above. 
However, Lanmon, II in view of Grigar with the teachings of Fisher appears to be silent in regards to: wherein the trigger mechanism is a timer and activating the trigger mechanism comprises: setting the timer with a predetermined time interval; and allowing the predetermined time interval to expire.
a timer and activating the trigger mechanism (para. [0004], introduces time delay devices currently used in the art employ pyrotechnic time delay fuses) comprises:
setting the timer with a predetermined time interval (para. [0006], regarding pyrotechnic time delay devices as known in the art provide a maximum time delay of eight minutes, introducing a predetermined time interval); and
allowing the predetermined time interval to expire (para. [0006], regarding pyrotechnic time delay devices as known in the art provide a maximum time delay of eight minutes, which will expire upon the duration of the predetermined time interval). 
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify the teachings of Lanmon, II in view of Grigar with the teachings of Fisher to include the teachings of Prinz by modifying the release tool comprising of a trigger mechanism for detonation taught by Lanmon, II in view of Grigar with the teachings of Fisher to include trigger mechanism to send a signal upon expiration of a predetermined time interval taught by Prinz in order to provide an operator sufficient time between a pressurizing event and a subsequent perforation event in order to pressure balance a well for perforation to secure optimal flow of oil or gas flow into the well (paragraph [0004]).

In regards to claim 11, Prinz further discloses: wherein conveying the tool string into the wellbore is preceded by setting the timer with the predetermined time interval (at least paragraph [0047], lines 1-12, figure 6, introduces after the well perforation system is lower down into a well, an external force is applied to the input module 206 within a firing head which powers on the circuit also allowing the predetermined time delay to start).

In regards to claim 18, Lanmon, II in view of Grigar with the teachings of Fisher discloses the release tool of claim 16 above. 
However, Lanmon, II in view of Grigar with the teachings of Fisher appears to be silent in regards to: wherein the trigger mechanism is a timer configured to send the signal upon expiration of a predetermined time interval.
Nonetheless, Prinz discloses: wherein the trigger mechanism is a timer configured to send the signal upon expiration of a predetermined time interval (at least paragraph [0004], introduces time delay devices currently used in the art employ pyrotechnic time delay fuses; para. [0006], regarding pyrotechnic time delay devices as known in the art provide a maximum time delay of eight minutes, introducing a predetermined time interval).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify the teachings of Lanmon, II in view of Grigar with the teachings of Fisher to include the teachings of Prinz by modifying the release tool comprising of a trigger mechanism for detonation taught by Lanmon, II in view of Grigar with the teachings of Fisher to include trigger mechanism to send a signal upon expiration of a predetermined time interval taught by Prinz in order to provide an (paragraph [0004]).


Claims 7, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,756,363 (i.e. Lanmon, II et al.) in view of US Patent 4,574,892 (i.e. Grigar et al.) with the teachings of US Publication 2008/0041597 A1 (i.e. Fisher et al.) and US Publication 2011/0265987 A1 (i.e. Wright et al.).

In regards to claim 7, Lanmon, II in view of Grigar with the teachings of Fisher disclose claim 1 above. 
However, Lanmon, II in view of Grigar with the teachings of Fisher appear to be silent in regards to: wherein the trigger mechanism comprises a radio frequency receiver configured to send the signal upon electromagnetic interaction with a radio frequency transmitter.
Nonetheless, Wright discloses: wherein the trigger mechanism comprises a radio frequency receiver configured to send the signal upon electromagnetic interaction with a radio frequency transmitter (at least paragraph [0009], introduces a control circuit which activates the trigger mechanism can have a predetermined input signal that can be generated from the surface with signals such as a wireless signal, an electromagnetic signal, an acoustic signal, a pressure signal, an electrical signal, an optical signal or the like; the trigger may include an energetic material such as pyrotechnic compositions, flammable solids, explosives, thermites and the like).


In regards to claim 12, Lanmon, II in view of Grigar with the teachings of Fisher disclose claim 9 above.  
However, Lanmon, II in view of Grigar with the teachings of Fisher appears to be silent in regards to: wherein the trigger mechanism comprises a radio frequency receiver and activating the trigger mechanism comprises: sending a radio frequency transmitter downhole; and electromagnetically interacting the radio frequency transmitter with the radio frequency receiver.
Nonetheless, Wright discloses: wherein the trigger mechanism comprises a radio frequency receiver configured to send the signal upon electromagnetic interaction with a radio frequency transmitter (para. [0009], introduces a control circuit which activates the trigger mechanism can have a predetermined input signal that can be generated from the surface with signals such as a wireless signal, an electromagnetic signal, an acoustic signal, a pressure signal, an electrical signal, an optical signal or the like; the trigger may include an energetic material such as pyrotechnic compositions, flammable solids, explosives, thermites and the like).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify the teachings of Lanmon, II in view of Grigar with the teachings of Fisher to include the teachings of Wright by modifying the release tool comprising of a trigger mechanism signal sent to the separation bolt for detonation taught by Lanmon, II in view of Grigar with the teachings of Fisher to include the trigger mechanism to have a wireless signal radio frequency receiver configured to send the signal upon electromagnetic interaction with a radio frequency transmitter taught by Wright in order to provide a remote access trigger mechanism to actuate component(s) in a downhole tool located within the subterranean wellbore.

In regards to claim 19, Lanmon, II in view of Grigar with the teachings of Fisher discloses claim 16 above. 
However, Lanmon, II in view of Grigar with the teachings of Fisher appears to be silent in regards to: wherein the trigger mechanism comprises a radio frequency receiver configured to be activated to send the signal upon electromagnetic interaction with a radio frequency transmitter.
Nonethless, Wright discloses: wherein the trigger mechanism comprises a radio frequency receiver configured to be activated to send the signal upon electromagnetic interaction with a radio frequency transmitter (at least paragraph [0009], introduces a control circuit which activates the trigger mechanism can have a predetermined input signal that can be generated from the surface with signals such as a wireless signal, an electromagnetic signal, an acoustic signal, a pressure signal, an electrical signal, an optical signal or the like; the trigger may include an energetic material such as pyrotechnic compositions, flammable solids, explosives, thermites and the like).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify the teachings of Lanmon, II in view of Grigar with the teachings of Fisher to include the teachings of Wright by modifying the release tool comprising of a trigger mechanism signal sent to the separation bolt for detonation taught by Lanmon, II in view of Grigar with the teachings of Fisher to include the trigger mechanism to have a wireless signal radio frequency receiver configured to send the signal upon electromagnetic interaction with a radio frequency transmitter taught by Wright in order to provide a remote access trigger mechanism to actuate component(s) in a downhole tool located within the subterranean wellbore.

Claims 8, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,756,363 (i.e. Lanmon, II et al.) in view of US Patent 4,574,892 (i.e. Grigar et al.) with the teachings of US Publication 2008/0041597 A1 (i.e. Fisher et al.) and US Publication 2009/0033516 A1 (i.e. Alteirac et al.).

In regards to claim 8, Lanmon, II in view of Grigar with the teachings of Fisher disclose claim 1 above. 
However, Lanmon, II in view of Grigar with the teachings of Fisher appears to be silent in regards to: wherein the trigger mechanism comprises at least one of an accelerometer configured to monitor impact loads and a strain gauge configured to monitor tensile stress, the trigger mechanism further configured to send the signal upon registering at least one of a predetermined impact load, a predetermined tensile load, and a predetermined pattern or series of jars.
Nonetheless, Alteirac discloses: wherein the trigger mechanism comprises at least one of an accelerometer configured to monitor impact loads and a strain gauge configured to monitor tensile stress, the trigger mechanism further configured to send the signal upon registering at least one of a predetermined impact load, a predetermined tensile load, and a predetermined pattern or series of jars (at least paragraph [0028], introduces strain gauge 40c, which is positioned on the service tool 28, detect the tension in tubing 30 load and reacts pursuant to predetermined instructions).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify the teachings of Lanmon, II in view of Grigar with the teachings of Fisher to include the teachings of Alteirac by modifying the release tool comprising of a trigger mechanism signal sent to the separation bolt for detonation taught by Lanmon, II in view of Grigar with the teachings of Fisher to include the trigger mechanism to have an accelerometer configured to monitor tension stress and react to (paragraph [0002], lines 2-4 and paragraph [0028], lines 1-3).

In regards to claim 13, Lanmon, II in view of Grigar with the teachings of Fisher disclose claim 9 above. 
However, Lanmon, II in view of Grigar with the teachings of Fisher appears to be silent in regards to: wherein the trigger mechanism comprises at least one of an accelerometer and a strain gauge and activating the trigger mechanism comprises: monitoring at least one of impact loads in the tool string with the accelerometer and tensile stresses with the strain gauge in the tool string; and sending the signal upon registering a predetermined impact load, a predetermined tensile load, or a predetermined pattern or series of jars in the tool string.
Nonetheless, Alteirac discloses: wherein the trigger mechanism comprises at least one of an accelerometer and a strain gauge and activating the trigger mechanism comprises: monitoring at least one of impact loads in the tool string with the accelerometer and tensile stresses with the strain gauge in the tool string; and sending the signal upon registering a predetermined impact load, a predetermined tensile load, or a predetermined pattern or series of jars in the tool string (para. [0028], introduces strain gauge 40c, which is positioned on the service tool 28, detect the tension in tubing 30 load and reacts pursuant to predetermined instructions).
(paragraph [0002], lines 2-4 and paragraph [0028], lines 1-3).

In regards to claim 20, Lanmon, II in view of Grigar with the teachings of Fisher disclose claim 16 above. 
However, Lanmon, II in view of Grigar with the teachings of Fisher appears to be silent in regards to: wherein the trigger mechanism comprises at least one of an accelerometer configured to monitor impact loads and a strain gauge configured to monitor tensile stress, the trigger mechanism configured to send the signal upon registering at least one of a predetermined impact load, a predetermined tensile load, and a predetermined pattern or series of jars.
Nonetheless, Alteirac discloses: wherein the trigger mechanism comprises at least one of an accelerometer configured to monitor impact loads and a strain gauge configured to monitor tensile stress, the trigger mechanism configured to send the signal upon registering at least one of a predetermined impact load, a predetermined tensile load, and a predetermined pattern or series of jars (at least paragraph [0028], introduces strain gauge 40c, which is positioned on the service tool 28, detect the tension in tubing 30 load and reacts pursuant to predetermined instructions).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to modify the teachings of Lanmon, II in view of Grigar with the teachings of Fisher to include the teachings of Alteirac by modifying the release tool comprising of a trigger mechanism signal sent to the separation bolt for detonation taught by Lanmon, II in view of Grigar with the teachings of Fisher to include the trigger mechanism to have an accelerometer configured to monitor tension stress and react to predetermined instructions taught by Alteirac in order to provide tools and method for monitoring and conducting wellbore operations to transmit data and/or command between surface processor and the downhole tools (paragraph [0002], lines 2-4 and paragraph [0028], lines 1-3).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168.  The examiner can normally be reached on M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        /WASEEM MOORAD/Supervisory Patent Examiner, Art Unit 3676